Citation Nr: 0843482	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral hip 
condition, including as secondary to bilateral pes planus.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, including as secondary to 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from December 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

In September 2008 the veteran testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing in Portland, Oregon.  A  transcript of the hearing is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's pre-induction examination in February 1961 
shows that the veteran had grade III bilateral pes planus.  A 
service medical record dated in February 1962 shows that the 
veteran complained of his bilateral pes planus and leg pain.  
His discharge examination in September 1963 shows that the 
veteran reported having good health, except for his bilateral 
pes planus and his left leg.

Post-service medical records show that in addition to his 
bilateral pes planus, the veteran has back and leg pain.  A 
VA medical record dated in October 2004 shows that the 
veteran was diagnosed with degenerative disc disease, 
degenerative joint disease, and bilateral planar valgus 
deformity, left greater than right.  

At the veteran's hearing in September 2008, he testified 
about receiving treatment for his pes planus while in 
service, including treatment at a field hospital in Thailand.  
His treatment reportedly involved arch supports.  He also 
testified that his hips and back hurt while in service.  The 
veteran explained that he did not seek treatment after 
service because he worked through the pain, and hoped it 
would go away.  He also testified about the severity of his 
bilateral pes planus, and how he used a brace.  The veteran 
testified that he had no injuries to his feet, hips, or back 
after service.  

The veteran is competent to report his symptoms perceived 
through his senses which requires only personal knowledge, 
not medical expertise.  Competent testimony is limited to 
that which the witness has actually observed, and is within 
the realm of his personal knowledge; such knowledge comes to 
a witness through use of his senses, that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 
465 (1994).  

However, the veteran is not competent to provide an opinion 
regarding whether his bilateral pes planus was aggravated by 
his service, or the etiology of his hip and back 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, in determining whether there is a nexus to 
service the Board must rely upon the conclusions of trained 
medical personnel.  Id.  See also Allday v. Brown, 7 Vet. 
App. 517 (1995).  Therefore, while the Board acknowledges the 
veteran's own statements that his bilateral pes planus was 
aggravated by service, and his hip and back conditions are 
secondary to his pes planus, such evidence is insufficient to 
grant service connection.

Given the veteran's competent testimony regarding the 
severity of his pes planus, the complaints of left leg pain 
while in service, and the current diagnoses of degenerative 
disc disease and degenerative joint disease, the Board finds 
that additional medical evidence is needed to determine 
whether the veteran's pes planus was aggravated by active 
duty service, and whether his hip and back conditions are 
related to his pes planus, or otherwise to his military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4) (2008). See also Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (when the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  Specifically, a 
remand is necessary to obtain a VA examination and opinion. 

Additionally, the veteran testified at his hearing that he 
continues to receive treatment from VA.  The veteran's claims 
file contains VA treatment records through December 2004.  On 
remand, the RO should obtain the veteran's VA treatment 
records from December 2004 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  The RO should obtain the 
veteran's VA treatment records from 
December 2004 to the present.  If the RO 
is unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  

2.  The RO should thereafter schedule 
the veteran for a VA medical 
examination to determine whether his 
bilateral pes planus was aggravated by 
his military service, and if his 
current hip and back disabilities are 
secondary to his bilateral pes planus, 
or are otherwise related to his 
military service.  Specifically, the 
examiner should express an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the pes planus was 
aggravated by his military service, and 
whether his current hip and back 
disabilities are secondary to his 
bilateral pes planus, or otherwise 
related to his military service.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The RO should ensure 
that the examination report complies with 
this remand and answers the questions 
presented in the RO's examination 
request.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




